Citation Nr: 1638913	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-35 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to September 27, 2011, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The May 2011 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent disability rating, effective February 22, 2002, the date of the Veteran's claim.  In the September 2012 rating decision, a Decision Review Officer (DRO) granted an increased 70 percent disability rating, effective September 27, 2011, and granted entitlement to a TDIU, effective November 3, 2011.  In a separate November 2013 DRO decision, an earlier effective date of September 27, 2011, was awarded for the TDIU.

In a July 2015 decision, the Board denied a disability rating in excess of 30 percent prior to January 5, 2004, for PTSD, but granted a 50 percent disability rating from January 6, 2004 to September 26, 2011.  The Board also denied an effective date earlier than September 27, 2011, for entitlement to a TDIU on a schedular basis, but remanded the issue of entitlement to a TDIU for that time period on an extraschedular basis.


FINDING OF FACT

Prior to September 27, 2011, the Veteran was not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.



CONCLUSION OF LAW

The criteria for an effective date earlier than September 27, 2011, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.341, 3.400, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the rating decision on appeal granted TDIU and assigned an effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2013 statement of the case and January 2014 and April 2016 supplemental statements of the case also provided notice on the "downstream" issue of entitlement to an earlier effective date for the award of TDIU and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Regarding the duty to assist, notably, determinations regarding effective dates of awards are based essentially on what is already in the record and when it was received, and generally further development of the record is not necessary.

The Director of Compensation and Pension Services provided an administrative decision regarding entitlement to TDIU on an extraschedular basis.  The Board finds the decision substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Earlier Effective Date for TDIU

The Veteran argues that he is entitled to an effective date prior to September 27, 2011 for the award of TDIU, presumably in either February 2002, when he reported his disability affected full-time employment, or in June 2004, when he stated he was too disabled to work.  See September 2011 Veteran's Application for Increased Compensation Based on Unemployability.

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After review of the record, the Board finds that the claim for an earlier effective date for the award of TDIU must be denied.

The Veteran's claim for an increased rating for PTSD and application for TDIU was first received on August 4, 2011.  Prior to that date, he was service connected for PTSD, evaluated as 30 percent disabling as of February 22, 2002 and 50 percent disabling as of January 6, 2004; tinnitus, evaluated as 10 percent disabling; dermatitis, evaluated as 10 percent disabling; right hand fifth metacarpal fracture, evaluated as 0 percent disabling; and hearing loss, evaluated as 0 percent disabling.  Thus, he had a combined disability rating of 40 percent as of February 22, 2002, and of 60 percent as of January 6, 2004, and the minimum schedular criteria for TDIU were not met.  38 C.F.R. § 4.16(a).  In the prior decision, the Board denied entitlement to TDIU on a schedular basis prior to September 27, 2011.  This aspect of the claim for TDIU is not before the Board.  The issue in appellate status is entitlement to TDIU prior to September 27, 2011 on an extraschedular basis.

As of September 27, 2011, the Veteran's PTSD was increased to 70 percent disabling.  Thus, he had a combined disability of 80 percent at that point, and met the schedular criteria for TDIU.  Id.  He was also awarded entitlement to TDIU on a schedular basis as of that same date of September 27, 2011, based on the increased rating for the PTSD.  Specifically, a November 2011 VA psychiatric examiner noted that the frequency and severity of his PTSD anxiety symptoms had increased since his last VA examination, and rendered him unable to secure or maintain gainful employment.

The Board must consider whether the evidence supports an earlier effective date for a TDIU rating on an extraschedular basis.  See 38 C.F.R. § 4.16 (b).

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension (C&P) Services.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In July 2015 the Board remanded the issue of an extraschedular TDIU to the AOJ, who then referred the Veteran's claim to the Director of C&P.  In an administrative decision, the Director stated that the evidence of record did not support the Veteran's contention that his service-connected disabilities prevented gainful employment prior to September 27, 2011.  Specifically, the Director noted that the Veteran did not have intensive outpatient or inpatient treatment for tinnitus, dermatitis, bilateral hearing loss, or PTSD from 2000 to September 2011.  Further, while the Veteran had not been gainfully employed since 2002 and was in receipt of Social Security Administration (SSA) disability payments since then, entitlement was granted based on a medical vocational rule taking into consideration age, education, and past work experience, as well as nonservice-connected disabilities of lumbar strain, bilateral wrist difficulties, right biceps tendon rupture, and depression.  The Director noted that the Veteran received intermittent treatment for psychiatric problems from 2002 to 2011, and that while an August 2006 psychologist agreed with the Veteran that he was unable to work, he did not provide a factual basis for his opinion, and a March 2011 VA examiner noted the Veteran was unemployed primarily due to his other medical problems rather than his PTSD.

A review of the record indicates the Veteran has a high school diploma and completed one year of college.  See September 2011 Veteran's Application for Increased Compensation Based on Unemployability.  He was self-employed as a carpenter.  Id.

While the August 2006 psychologist reported the Veteran was unable to work, this statement was not supported by facts or evidence.  Prior to September 27, 2011, the Veteran's PTSD was rated as 30 and 50 percent disabling.  It did not require consistent medications or treatment.  See March 2011 VA Examination Report.  While the Veteran was in receipt of SSA Disability prior to September 27, 2011, this was also based on his age and non-service connected disabilities.  The Board finds that the objective evidence of record simply does not demonstrate that the Veteran was unable to obtain or retain substantially gainful employment solely because of his service-connected disabilities prior to September 27, 2011.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date prior to September 27, 2011, for the grant of a TDIU due to service-connected disabilities pursuant to 38 C.F.R. § 4.16(b) is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


